 



Exhibit 10.1
AMENDMENT
TO
AMENDED AND RESTATED SECURED CONVERTIBLE TERM NOTE
AND
SECURED TERM NOTE
     THIS AMENDMENT TO AMENDED AND RESTATED SECURED CONVERTIBLE TERM NOTE AND
SECURED TERM NOTE (this “Amendment”) is entered into as of November 5, 2007 by
and among Laurus Master Fund, Ltd. (“Laurus”), Valens U.S. SPV I, LLC (“Valens
U.S.”), Valens Offshore SPV I, Ltd. (“Valens Offshore”) and PSource Structured
Debt Limited (“PSource” and together with Laurus, Valens U.S. and Valens
Offshore, the “Holders”), and Silicon Mountain Holdings, Inc. (“SM Holdings”),
Silicon Mountain Memory, Incorporated (“Silicon Mountain”) and VCI Systems, Inc.
(“VCI”). Laurus, Valens U.S., Valens Offshore, PSource, SM Holdings, Silicon
Mountain and VCI are sometimes referred to individually as a “Party” and
collectively as the “Parties.”
WITNESSETH:
     WHEREAS, the Parties are parties to that certain Amended and Restated
Convertible Term Note, dated August 28, 2007 (as amended, modified or
supplemented from time to time, the “Convertible Note”), and have agreed to
defer a portion of the principal payments under the Convertible Note as
reflected below in exchange for the consideration described below;
     WHEREAS, Laurus, as the holder of the Secured Term Note, dated
September 25, 2006 (as amended, modified or supplemented from time to time, the
“Term Note”), Valens U.S., Valens Offshore, PSource, each as an assignee of the
Term Note, and Silicon Mountain and VCI, collectively as the issuer of the Term
Note, and SM Holdings, as the guarantor of the Term Note, have agreed to defer a
portion of the principal payments under the Term Note as reflected below in
exchange for the consideration described below.
     WHEREAS, the Parties desire and intend to amend Section 1.3 of the
Convertible Note and Section 1.3 of the Term Note as reflected below.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:
     1. Definitions. Terms used herein and not otherwise defined shall have the
meanings set forth in the Security and Purchase Agreement, dated as of
September 25, 2006 by and between Laurus and Silicon Mountain and VCI as
amended, modified or supplemented from time to time, the “Security Agreement”).
     2. Amendments. The following provisions of the Convertible Note and of the
Term Note shall be modified as indicated as follows and such modification shall
be effective as of the date of this Amendment:
     (a) Amendment to Convertible Note and Term Note. Section 1.3 of the

 



--------------------------------------------------------------------------------



 



Convertible Note and Section 1.3 of the Term Note are hereby amended by
inserting the below sub-paragraph (a) to the end of Section 1.3 of the
Convertible Note and Section 1.3 of the Term Note:
     “(a) Deferred Payments. Notwithstanding the preceding paragraph of this
Section 1.3, during the period commencing on and including November 1, 2007
through April 30, 2008 (the “Deferred Payment Period”), the Companies shall be
required to pay a Monthly Amount on each Amortization Date equal to Twenty Five
Thousand Dollars ($25,000) with the remaining one-half of the Monthly Amount to
be deferred (the “Deferred Amount”). The Deferred Amount shall be amortized over
and paid in equal amounts in addition to each Monthly Amount scheduled on or
after May 1, 2008 under this Note (prior to giving effect to this Amendment). As
a result, following the conclusion of the Deferred Payment Period, the Monthly
Amount payable by the Companies to the Holder on each Amortization Date, shall
be equal to Fifty Eight Thousand Eight Hundred Twenty Three and Fifty Cents
($58,823.50). At all times, the Companies shall continue to pay any accrued and
unpaid interest on the outstanding principal amount and any other unpaid amounts
which are then owing under this Note, the Security Agreement and/or any other
Ancillary Agreement.”
     3. Consideration. In consideration and exchange for the above amendments to
the Convertible Note and Term Note, the Companies authorize LV Administrative
Services, Inc., an affiliate of the Holders, to withdraw an aggregate of $30,000
from the Revolving Loan and distribute it as follows: Eight Thousand Nine
Hundred Forty Five Dollars ($8,945.00)_to Laurus (the “Laurus Payment”), Five
Thousand One Hundred Sixty Two and Seventy Three Cents ($ 5,162.73) to Valens
U.S. (the “Valens US Payment”), Five Thousand One Hundred Dollars ($ 5,100.00)
to Valens Offshore (the “Valens Offshore Payment”) and Ten Thousand Seven
Hundred Ninety Two Dollars ($ 10,792.00) to PSource (the “PSource Payment” and
together with the Laurus Payment, the Valens US Payment and the Valens Offshore
Payment, the “Amendment Payment”).
     4. Tax. (a) With respect to the Laurus Payment, the Parties hereto agree
that the fair market value of the Laurus Payment (as reasonably determined by
the Parties) received in consideration of the amendments to the Convertible Note
and Term Note is hereby designated as interest and, accordingly shall be treated
as a reduction of the remaining stated principal amount (which reduced principal
amount shall be treated as the issue price) of the Convertible Note and Term
Note for U.S. federal income tax purposes under and pursuant to Treasury
Regulations Section 1.1001-3(e)(2)(iii), 1.1273-2(g)2(ii) and 1.1274-2(b)(1).
The parties further agree to file all applicable tax returns in accordance with
such characterization and shall not take a position on any tax return or in any
judicial or administrative proceeding that is inconsistent with such
characterization. Notwithstanding the foregoing, nothing contained in this
paragraph shall be deemed to modify or impair in any manner whatsoever the
obligations from time to time owing by the Companies and/or its Subsidiaries to
Laurus or its assigns under the Security Agreement, and other Ancillary
Agreements, the Convertible Note and the Term Note.
     (b) With respect to the PSource Payment, the cash payment received in
consideration of the amendments to the Convertible Note and Term Note made by
PSource hereunder shall be treated for U.S. federal income tax purposes as a
payment of

 



--------------------------------------------------------------------------------



 



additional interest. The parties further agree to file all applicable tax
returns in accordance with such characterization and shall not take a position
on any tax return or in any judicial or administrative proceeding that is
inconsistent with such characterization. Notwithstanding the foregoing, nothing
contained in this paragraph shall or shall be deemed to modify or impair in any
manner whatsoever the Companies and/or its Subsidiaries obligations from time to
time owing to PSource or its assigns under the Security Agreement, and other
Ancillary Agreements, the Convertible Note and the Term Note.
     5. Continued Validity. The Convertible Note and Term Note (including the
provisions of the respective agreements not modified hereby), as modified by
this Amendment, shall remain in full force and effect following the execution of
this Amendment.
     6. Governing Law. This Amendment shall be construed and enforced in
accordance with the laws of the State of New York.
     7. Captions. Section captions and headings used in this Amendment are for
convenience only, and shall not affect the construction of this Amendment.
     8. Severability. Whenever possible, each provision of this Amendment shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Amendment shall be prohibited by or invalid under
such law, such provision shall be ineffective to the extent of such prohibition
or invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Amendment.
     9. Counterparts. This Amendment may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, and
each such counterpart shall be deemed to be an original, but all such
counterparts shall together constitute one and the same agreement.
     10. No Default. Each of SM Holdings, Silicon Mountain and VCI hereby
represents and warrants to Laurus that (i) no Event of Default exists on the
date hereof, (ii) on the date hereof, all representations, warranties and
covenants made by each of SM Holdings, Silicon Mountain and VCI in connection
with Security and Purchase Agreement, the Convertible Note, the Term Note and
the Ancillary Agreements related thereto are true, correct and complete and
(iii) on the date hereof, all of the Companies and its Subsidiaries covenant
requirements set forth in the Security and Purchase Agreement and Ancillary
Agreements related thereto have been met.
     11. Effectiveness. Each amendment set forth herein shall be effective as of
the date first above written when (i) each of the Parties shall have executed
this Amendment and (ii) the Amendment Payment shall have been paid in accordance
with Section 3 above.
[Remainder of Page Intentionally Left Blank]

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Amendment No. to Amended and
Restated Secured Convertible Term Note and Secured Term Note of the date first
written above.

                  SILICON MOUNTAIN HOLDINGS, INC.    
 
           
 
  By:   /s/ Rudolph (Tré) A. Cates III    
 
           
 
      Rudolph (Tré) A. Cates III    
 
      President and Chief Executive Officer    
 
                SILICON MOUNTAIN MEMORY, INCORPORATED    
 
           
 
  By:   /s/ Rudolph (Tré) A. Cates III    
 
           
 
      Rudolph (Tré) A. Cates III    
 
      President and Chief Executive Officer    
 
                VCI SYSTEMS, INC.    
 
           
 
  By:   /s/ Rudolph (Tré) A. Cates III    
 
           
 
      Rudolph (Tré) A. Cates III    
 
      President and Chief Executive Officer    
 
                LAURUS MASTER FUND, LTD.    
 
           
 
  By:   /s/ Scott Bluestein    
 
           
 
  Name:   Scott Bluestein    
 
  Title:   Authorized Signatory    
 
                VALENS U.S. SPV I, LLC    
 
                By: Valens Capital Management, LLC, its investment
manager    
 
           
 
  By:   /s/ Scott Bluestein    
 
           
 
  Name:   Scott Bluestein    
 
  Title:   Authorized Signatory    

 



--------------------------------------------------------------------------------



 



                  VALENS OFFSHORE SPV I, LTD.    
 
                By: Valens Capital Management, LLC, its investment
manager    
 
           
 
  By:   /s/ Scott Bluestein    
 
           
 
  Name:   Scott Bluestein    
 
  Title:   Authorized Signatory    
 
                PSOURCE STRUCTURED DEBT LIMITED    
 
                By: Laurus Capital Management, LLC, its investment
manager    
 
           
 
  By:   /s/ Scott Bluestein    
 
           
 
  Name:   Scott Bluestein    
 
  Title:   Authorized Signatory    

 